Citation Nr: 0927788	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bleeding ulcers, to 
include as secondary to his low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1968 to October 1970.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision that, among other things, denied service 
connection for degenerative arthritis of the lumbar spine 
with residual bleeding ulcer and hypertension.  The Veteran 
was notified of the rating decision in June 2003 by the 
Anchorage Regional Office (RO) of the Department of Veterans 
Affairs (VA).  On May 2004, Informal Conference Report, the 
Veteran certified his desire to withdraw his claim for 
hypertension.  The Veteran requested a Travel Board hearing, 
however, in May 2005 correspondence he cancelled his request.  
In October 2006, the Board remanded the claim for further 
development.  

The issues involving service connection for a low back 
disorder and bleeding ulcers as secondary to a low back 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A bleeding ulcer disorder was not present in service, was not 
manifested within one year of the Veteran's discharge from 
service, and is not etiologically related to service.


CONCLUSION OF LAW

A bleeding ulcer was not incurred or aggravated by active 
service, and the incurrence or aggravation of bleeding ulcer 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1131, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

Here, in a November 2006 letter (after the initial 
adjudication of the claim, but pursuant to the October 2006 
Board remand) VA notified the Veteran of 1) of the 
information and medical or lay evidence required to 
substantiate the claims, (2) of which information and 
evidence, if any, that the he is to provide to VA, and (3) of 
which information and evidence, if any, VA will attempt to 
obtain on behalf of the Veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Veteran was also 
informed of disability rating and effective date criteria in 
the November 22006 letter.  

The Board notes that notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC). Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  Here, after 
proper notice was provided to the Veteran, the claim was 
readjudicated by a May 2009 SSOC.  He has had ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, which he has declined to do.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file; the Veteran does not contend 
otherwise. 

The Veteran has not been afforded a VA examination for his 
bleeding ulcer disorder; however, the Board finds that a VA 
examination is not necessary.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  
The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  The Board finds that in the present case there is not 
sufficient establishment of an ulcer related disorder in 
service, or any indication that the current disability can be 
associated with an in-service event, as will be discussed 
below.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in 
order to decide the service connection claims on the merits.  
See 38 C.F.R. § 3.159(c).  Consequently, the Board finds that 
VA's duty to assist the Veteran has been met.  He is not 
prejudiced by the Board's proceeding with appellate review.


II.  Factual Background, Criteria, & Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military, naval, 
or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as peptic 
ulcers (gastric or duodenal), to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for a bleeding ulcer because it manifested during service.  
Specifically, he claims that his bleeding ulcer disorder is 
related to the stress he endured during service.  

The service treatment records (STR's) including December 1968 
entrance and October 1970 separation examinations are 
negative for any complaints, treatment, or diagnosis of an 
ulcer.  The October 1970 separation examination included a 
notation which read "I am in good health."

Service personnel records verify several combat awards and 
ribbons, which include the Combat Infantryman's Badge (CIB).  
Based on this information, in-service stressors are conceded.  

Post service medical records included treatment records from 
Dr. G. L. C.  A November 1998 record noted that the Veteran 
was taking Daypro for degenerative arthritis, but that it was 
upsetting his stomach.  A January 2001 treatment record noted 
that the Veteran's diarrhea or bowel problems could be 
related to the use of Daypro with some possible gastritis and 
erosion of the mucosa.  He might also have an overlying 
internal infection with gram negative bacteria.  

Treatment records dated from 2001 to 2003 from Dr. J. G 
included an August 2001 upper GI series that revealed mucosal 
deformity in the duodenum that was believed to represent 
inflammatory changes in the post bulbar regions.  An August 
2001 record noted that the Veteran had duodenal scarring on 
his upper GI and probably had an ulcer there.  

May 2003 and March 2004 rating decisions, denied service 
connection of acquired psychiatric disorder to include post 
traumatic stress disorder and general anxiety disorder.  

Treatment reports dated in 2003 from the Federal Office of 
Workers'' Compensation Program and Dr. J. W. G. showed that 
Dr. J. W. G. began to treat the Veteran in 2001 and found 
that he had, among other things, a bleeding ulcer.  An 
endoscopy revealed that the Veteran had multiple scars in his 
duodenum that indicated a history of ulcers that might 
possibly reoccur and required treatment. 

During a May 2004 informal conference, the Veteran indicated 
that his ulcers were initiated by the stress in Vietnam.
 
On review of the record, the Veteran has indicated that his 
current bleeding ulcer disorder is a result of stress he 
experienced in Vietnam.  The Board concedes that the Veteran 
has had in-service stressor events and acknowledges that he 
is competent to give evidence about what he experienced; 
i.e., that he has had abdominal pain, upset stomach, ulcers, 
etc. since service.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran is not competent to testify that he 
developed a current chronic bleeding ulcer disorder, from an 
event or injury in service, including the in-service stressor 
events.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). There is no indication in the record that the Veteran 
has medical expertise.  A lay person is not competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as opining that his current bleeding ulcer is 
the result of a specific stress he experienced.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the veteran's lay 
beliefs alone can serve to establish any association between 
the claimed disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

Furthermore, a review of the STR's shows that an ulcer 
disorder did not manifest in service.  STR's are negative for 
any complaints, treatment, or findings relating to ulcers.  
The Board is of the opinion that the contemporaneous STR's 
which weigh heavily against the claim have greater probative 
value than the Veteran's reported history many years later.  
The STR's are a record of objective examination, while the 
history reported to VA is potentially biased by the 
possibility of monetary gain.  Moreover, the fact that the 
STR's were prepared at the crucial time (i.e. while the 
Veteran was still in service), give the STR's greater 
evidentiary value than a recollection made many years later 
based on a potentially faulty memory.  

Based on a review of the claims file, the Board finds that 
the Veteran's claim of entitlement to service connection for 
bleeding ulcers has not been shown to be related to service.  
The more persuasive evidence of record, the Veteran's STR's, 
were absent for any indications of a bleeding ulcer disorder.  
Additionally, there was no medical evidence that the 
Veteran's bleeding ulcer disorder was related to an event or 
injury in service.  If anything, a January 2001 treatment 
record indicated that his diarrhea or bowel problems could be 
related to the use of Daypro with some possible gastritis and 
erosion of the mucosa, or to an overlying internal infection 
with gram negative bacteria.  There was no competent medical 
evidence to the contrary.  Also, as peptic ulcers (gastric or 
duodenal) were not diagnosed within the first post service 
year, the Veteran is not entitled to service connection on a 
presumptive basis.

Therefore, because the Veteran's bleeding ulcer was not 
present during active service, or within one year of 
discharge therefrom, and none of the medical evidence 
indicates that there is a nexus between the current bleeding 
ulcer disorder that was not documented in the claims file 
until 2001 and active military service, there is no basis on 
which to grant service connection for this disability.  For 
these reasons, the Board finds that there is a preponderance 
of the evidence against the Veteran's claim for service 
connection for bleeding ulcer, including as a presumptive 
disorder, and the claim must be denied.  Because there is a 
preponderance of the evidence against the claim, the benefit 
of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bleeding ulcer, on a direct basis, is 
denied.


REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.

The Board notes that the case was remanded in October 2006 
to, among other things, provide the Veteran with an 
appropriate VA examination.  Although the Veteran has failed 
to report for the April 2009 examination, a review of the 
record indicates that March 2009 correspondence notifying the 
Veteran about the scheduled VA examination has been sent to 
an incorrect address in Wasilla, AK.  A subsequent May 2009 
SSOC that has been sent to a Wasilla, AK address has been 
returned as undeliverable.  The record is not clear how the 
RO/AMC associated the Wasilla address with the Veteran.  
November and December 2006 VA correspondence has been sent to 
an address in Sterling, AK and the Veterans Appeals Contact 
and Locator System (VACOLS) indicates that the Veteran is 
still living in Sterling, AK.  As it appears that the 
Veteran's VA examination request has been sent to an 
incorrect mailing address, the RO/AMC should schedule the 
Veteran for another VA examination.  On remand, the RO/AMC 
should take appropriate steps, to include contacting the 
Veteran himself or his representative, to attempt to verify 
whether the Veteran is still living at the address noted in 
VACOLS.  The RO/AMC should also ensure that the proper 
address appears on any correspondence that is sent to the 
Veteran, and consult with the VAMC to ensure that the 
facility is aware of the correct mailing address.

The Board cautions the Veteran concerning his own 
responsibility to cooperate with VA in this matter.  The U.S. 
Court of Appeals for Veterans Claims has held that '[t]he 
duty to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.'  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran stated that in 1969/1970, he injured his low back 
while engaging in combat.  He claimed that his chopper 
attempted to set down in a hot zone, in which he stood on the 
skids and was prepared to exit.  However, the pilot suddenly 
decided to take off.  By the time he exited the chopper, it 
was 20 to 30 feet off of the ground.  He fell the distance 
with a full combat pack on his back and hit the ground.  He 
claims that the pain was so overwhelming that he could not 
move; it felt like two bolt of fire were running up his back.  
He indicated that he was not medevaced, examined, nor 
provided with any treatment, so the incident would not be 
noted in his service medical records.  

In a letter received in October 2003, S. B., who witnessed 
the Veteran's fall, indicated that while serving in Vietnam 
in 1970, the squad had to jump out of a chopper from at least 
15 feet up with at least 75 pounds on their backs.  He stated 
that he remembered that after the appellant fell, he thought 
that the appellant was shot because the Lieutenant and medic 
were gathered around him as he was lying on the ground.  He 
later found out that the appellant only hurt his back.  

The law provides that if a Veteran engaged in combat with the 
enemy while in active service, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in such service 
satisfactory lay or other evidence of service incurrence, if 
the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
Service incurrence may be found even though there are no 
official records of such incurrence in service, and every 
reasonable doubt shall be resolved in favor of the Veteran. 
Service connection may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Since the Veteran's CIB denotes combat (and he served in 
Vietnam), his statements and S. B.'s statement are sufficient 
to establish that he did in fact injure his back from a fall.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curium, 78 F.3d 604 (Fed. Cir. 1996)(table).

Section 1154(b), however, pertains to what happened while the 
Veteran was in service, not the questions of current 
disability or of a nexus between the current disability and 
what happened in service.  A layperson is not competent to 
provide evidence that requires medical expertise; a medical 
opinion is needed to relate current disability to an event in 
service.  Because there is evidence of a current disability 
(degenerative arthritis) and evidence of a back injury in 
service, further development to determine whether there is a 
nexus between the two is necessary.

The Board further notes that a decision on the claim for 
service connection for a low back disorder could change the 
outcome of the Veteran's claim for service connection for a 
bleeding ulcer.  In this regard, the Board observes that the 
Veteran has contended that, in the alternative, this disorder 
is secondary to his low back disorder.  As such, the claims 
are inextricably intertwined.  For this reason, the issue of 
service connection for a low back disorder must be resolved 
prior to resolution of the other claim seeking service 
connection on a secondary basis.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  Accordingly, a remand is required for 
the RO/AMC to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated him for low back 
and ulcer disorders.  The necessary 
releases should be signed and complete 
records (those not already secured) of 
such treatment should be obtained from all 
sources identified.  Specifically included 
in this development should be all records 
(not already secured) of any pre-service 
treatment records regarding his back 
disorder.

2.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claim(s).  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim(s). 
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The Veteran should be scheduled for an 
orthopedic examination to determine the 
nature and etiology of any current low 
back disorder.  The examiner should review 
the claims file and note that review in 
the report.  The examiner should express 
an opinion as to the following:

(a) What is the Veteran's current low back 
diagnosis?

(b) Did the Veteran have a low back 
disorder, prior to his entry into military 
service?   

(c) If so, was the condition(s) aggravated 
beyond normal progression during or due to 
the Veteran's military service?

(d) If the condition(s) did not exist 
prior to service, is it as least as likely 
as not related to the Veteran's periods of 
active service, including the conceded 
fall from a chopper from at least 15 feet 
high with at least 75 pounds of equipment 
on his back?  

The examiner should note the Veteran's 
accounts of an injury in service, as well 
as any records of intercurrent injuries, 
and the relevant treatment records (those 
already in the file and any additional 
secured).  The rationale for any opinion 
expressed should be provided.  A report of 
the examination should be associated with 
the Veteran's VA claims folder.

4.  The Veteran's claims should be 
readjudicated in light of the additional 
evidence obtained.  In regards to the 
claim related to an ulcer disorder, if it 
remains denied, an appropriate SSOC should 
be issued, and the appellant and his 
representative should have the opportunity 
to respond.  The claim should then be 
returned to the Board.  If the low back 
disorder claim is denied, send the Veteran 
and his representative an SSOC and give 
them an opportunity to respond.  If the 
RO/AMC determines that any low back 
disorder existed prior to service, the 
SSOC should set forth 38 C.F.R. § 3.306 
pertaining to aggravation of a pre-
existing disability.  See VAOPGCPREC 3-
2003 (July 16, 2003) discussing the proper 
method of analysis in cases, as here, 
perhaps involving pre-existing conditions.  
Thereafter, the claim should be returned 
to the Board for further review, if 
otherwise in order.







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


